UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-53652 Resource Real Estate Investors 6, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 37-1548084 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations Three and Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statement of Changes in Partners’ Capital Nine Months Ended September 30, 2011 (unaudited) 5 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements – September 30, 2011 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II OTHER INFORMATION ITEM 6. Exhibits 22 SIGNATURES 23 (Back to Index) (Back to Index) PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE INVESTORS 6, L.P. CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (unaudited) ASSETS Rental property, at cost: Land $ $ Buildings and improvements Personal property Construction-in-progress 83 68 Accumulated depreciation and amortization ) ) Cash Restricted cash Tenant receivables 14 20 Insurance receivable − Loans held for investment, net − − Prepaid expenses and other assets Deferred financing costs, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Mortgage notes payable $ $ Accounts payable and accrued expenses Accrued interest Payables to related parties Prepaid rent 74 Security deposits Total liabilities Partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE INVESTORS 6, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Rental income $ Interest income from loans held for investment − Total revenues Expenses: Rental operating Management fees – related parties General and administrative Depreciation and amortization Total expenses Income before other (expenses) income 94 52 66 Other (expenses) income: Interest expense, net ) Casualty gain − − Net income (loss) $
